         Case 3:18-cr-00243-SRU Document 33 Filed 04/15/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                       :      CRIMINAL NO. 3:17-CR-106-SRU

                     vs.                        :      CRIMINAL NO. 3:18-CR-243-SRU
 DARRYCK NORRIS                                 :      APRIL 15, 2020

                        MOTION FOR SENTENCE REDUCTION
                  UNDER FIRST STEP ACT (COMPASSIONATE RELEASE)

         Pursuant to Section 603 of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018)

(amending 18 U.S.C. § 3582(c)(1)(A)(i)), Mr. Norris respectfully requests that the Court order his

immediate release from the custody of the Bureau of Prisons because his preexisting condition of

asthma in combination with the COVID-19 pandemic places him at grave risk of serious illness and

death.

         Under the First Step Act of 2018, federal prisoners may now petition courts directly for

reduction of their sentences, and judges may grant such requests if “extraordinary and compelling

reasons” support reduction. See First Step Act of 2018, Section 603(b). Previously, courts could

modify sentences under § 3582(c)(1)(A)(i) only upon motion of the U.S. Bureau of Prisons (BOP).

Since the First Step Act was enacted, courts have granted relief under § 3582(c)(1)(A)(i) in numerous

cases. Here, the Court has the authority to modify Mr. Norris’ sentence because “extraordinary and

compelling” circumstances are present.

         A memorandum and supporting exhibits are filed contemporaneously with this motion. Mr.

Norris respectfully requests that the Court consider this motion on an expedited basis. In light of

the nature of the issues presented in this motion, undersigned counsel proposes a telephonic status

conference with the Court, which may streamline how to proceed.
       Case 3:18-cr-00243-SRU Document 33 Filed 04/15/20 Page 2 of 2




                                               Respectfully Submitted,

                                               THE DEFENDANT,
                                               Darryck Norris

                                               FEDERAL DEFENDER OFFICE

Date: April 15, 2020                           /s/ Kelly M. Barrett
                                               Assistant Federal Defender
                                               265 Church Street, 7th FL
                                               New Haven, CT 06510
                                               Phone: (203) 498-4200
                                               Bar No.: ct27410
                                               Email: kelly_barrett@fd.org



                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 15, 2020, a copy of the foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent to all parties by operation of the Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF System.


                                                 /s/ Kelly M. Barrett
                                                 Kelly M. Barrett




                                                    2
